DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 31 January 2022 is acknowledged.
Claim 67 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.
Upon further consideration, the election of species detailed in the Restriction Requirement of 28 January 2022 has been withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 10-11, 13, 22-23, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”).
Regarding claims 1-4, 6, 11, 13, 22-23, and 38: Yokoyama discloses the compound shown below, which has the structure of general formula (1) of Yokoyama {(paragraph [0037]: The disclosure of Yokoyama is directed toward an organic light-emitting device comprising a compound having the structure of general formula (1) of Yokoyama.), (paragraph [0067]: The compounds having the structure of general formula (1) are exemplified by Compounds 4 to 52 on pp. 6-25.), (p. 23, Compound 47, shown below)}.
[AltContent: textbox (Yokoyama’s Compound 47)]
    PNG
    media_image1.png
    411
    685
    media_image1.png
    Greyscale


Yokoyama does not disclose a specific device comprising the compound shown above.
However, Yokoyama teaches that the compounds having the structure of general formula (1) of Yokoyama are useful as the material of an electron blocking layer of an organic light-emitting device {abstract, paragraphs [0033]-[0037], [0056]-[0058], and [0061]}.
Yokoyama additionally discloses an organic light-emitting device having the structure of an anode, a hole injection layer, a hole transport layer, an electron blocking layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate {paragraph [0073]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yokoyama shown above such that it was used as the material of the electron blocking layer of the organic light-emitting device of Yokoyama described above, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The hole-transport layer would necessarily comprise a hole transporting material that can be equated with the instant first hole transporting material.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a phosphorescent light-emitting dopant.
However, Yokoyama teaches that the light-emitting material can be a phosphorescent light-emitting dopant in a host material {paragraphs [0079]-[0080]}. Yokoyama specifically exemplifies Ir(ppy)3 {paragraphs [0080] and [0105]-[0106]}.
Yokoyama teaches that phosphorescent light-emitting materials have high efficiency {paragraphs [0010]-[0011]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Yokoyama as described above by using Ir(ppy)3 as the light-emitting material of the light-emitting layer as a dopant in a host, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Ir(ppy)3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. In the instant case one of ordinary skill would have been motivated to select a light-emitting material known to have high efficiency.
Ir(ppy)3 can be equated with the instant first emissive dopant.
As described by Yokoyama in paragraph [0010], phosphorescent light-emitting materials emit from a triplet excitation state. Paragraphs [0005], [0007], [0012]-[0013], [0015], [0033], and [0056]-[0061] describe that triplet excitons are part of the emission process for phosphorescent light-emitting materials. Therefore, electroluminescent light emission from phosphorescent light-emitting materials can be equated with a triplet exciton harvesting process, because triplet excitons are used to emit light from the triplet excitation state of the phosphorescent light-emitting material.
Ir(ppy)3 comprises both pyridine and phenyl moieties.

Regarding claim 10: Yokoyama teaches all of the features with respect to claim 1, as outlined above. As described above the OLED of Yokoyama comprises a hole injecting layer in addition to a hole transport layer and the electron blocking layer comprising the compound of Yokoyama described above. The hole injecting layer must comprise a material, and that material can be equated with the instant first hole injecting material.

Claim(s) 1-3, 5-6, 8-11, 13, 22-23, 26, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”).
Regarding claims 1-3, 5-6, 8-9, 11, 13, 22-23, and 38: Yokoyama discloses the compound shown below, which has the structure of general formula (1) of Yokoyama {(paragraph [0037]: The disclosure of Yokoyama is directed toward an organic light-emitting device comprising a compound having the structure of general formula (1) of Yokoyama.), (paragraph [0067]: The compounds having the structure of general formula (1) are exemplified by Compounds 4 to 52 on pp. 6-25.), (p. 16, Compound 25, shown below)}.
[AltContent: textbox (Yokoyama’s Compound 25)]
    PNG
    media_image2.png
    474
    919
    media_image2.png
    Greyscale


Yokoyama does not disclose a specific device comprising the compound shown above.
However, Yokoyama teaches that the compounds having the structure of general formula (1) of Yokoyama are useful as the material of an electron blocking layer of an organic light-emitting device {abstract, paragraphs [0033]-[0037], [0056]-[0058], and [0061]}.
Yokoyama additionally discloses an organic light-emitting device having the structure of an anode, a hole injection layer, a hole transport layer, an electron blocking layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate {paragraph [0073]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yokoyama shown above such that it was used as the material of the electron blocking layer of the organic light-emitting device of Yokoyama described above, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The hole-transport layer would necessarily comprise a hole transporting material that can be equated with the instant first hole transporting material.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a phosphorescent light-emitting dopant.
However, Yokoyama teaches that the light-emitting material can be a phosphorescent light-emitting dopant in a host material {paragraphs [0079]-[0080]}. Yokoyama specifically exemplifies Ir(ppy)3 {paragraphs [0080] and [0105]-[0106]}.
Yokoyama teaches that phosphorescent light-emitting materials have high efficiency {paragraphs [0010]-[0011]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Yokoyama as described above by using Ir(ppy)3 as the light-emitting material of the light-emitting layer as a dopant in a host, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Ir(ppy)3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. In the instant case one of ordinary skill would have been motivated to select a light-emitting material known to have high efficiency.
Ir(ppy)3 can be equated with the instant first emissive dopant.
As described by Yokoyama in paragraph [0010], phosphorescent light-emitting materials emit from a triplet excitation state. Paragraphs [0005], [0007], [0012]-[0013], [0015], [0033], and [0056]-[0061] describe that triplet excitons are part of the emission process for phosphorescent light-emitting materials. Therefore, electroluminescent light emission from phosphorescent light-emitting materials can be equated with a triplet exciton harvesting process, because triplet excitons are used to emit light from the triplet excitation state of the phosphorescent light-emitting material.
Ir(ppy)3 comprises both pyridine and phenyl moieties.

Regarding claim 10: Yokoyama teaches all of the features with respect to claim 1, as outlined above. As described above the OLED of Yokoyama comprises a hole injecting layer in addition to a hole transport layer and the electron blocking layer comprising the compound of Yokoyama described above. The hole injecting layer must comprise a material, and that material can be equated with the instant first hole injecting material.

Regarding claim 26: Yokoyama teaches all of the features with respect to claim 1, as outlined above.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a specific electron blocking layer thickness.
However, Yokoyama exemplifies that the electron blocking layer can have a thickness of 10 nm {paragraphs [0105]-[0106]}.
Yokoyama further teaches that the organic layers of the organic light-emitting device of Yokoyama generally have a thickness of 0.3 nm to 500 nm in order to optimize layer function by minimizing pin-hole formation and minimizing high driving voltage {paragraph [0089]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the de
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Yokoyama as described above by making the electron blocking layer to have a thickness of 10 nm, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices. In the instant case, one of ordinary skill would have been motivated to select an exemplified layer thickness within the taught thickness range of Yokoyama in order to optimize layer function by minimizing pin-hole formation and minimizing high driving voltage {paragraph [0089]}.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”) as applied to claims 1 and 11 above, and further in view of D’Andrade et al. (US 2011/0215309 A1) (hereafter “D ”Andrade”) and as evidenced by Sanderson et al. (“Unraveling exciton processes in Ir(ppy)3:CBP OLED films upon photoexcitation” The Journal of Chemical Physics, vol. 154, (2021) pp. 164101-1 to 164101-9.) (hereafter “Sanderson”).
Regarding claim 15: Yokoyama teaches all of the features with respect to claims 1 and 11, as outlined above. 
Yokoyama does not teach that the light emitting layer can comprise multiple phosphorescent dopants. 
D’Andrade teaches organic light-emitting devices comprising two emissive layers {paragraphs [0017], [0043]-[0047], and [0054]-[0060] as well as figures 3 and 4}. The emissive layer nearest the anode comprises a host and a single phosphorescent dopant that emits blue light {paragraphs [0017], [0043]-[0047], and [0054]-[0060]}. The emissive layer nearest the cathode comprises a host and two phosphorescent dopants; one dopant emits green light, and one dopant emits red light {paragraphs [0017], [0043]-[0047], and [0054]-[0060]}. 
D’Andrade teaches that such a light-emitting layer structure allows for a white light emitting device having high efficiency and good lifetime {paragraph [0041], [0050], and [0054]}.
As outlined above, Yokoyama teaches that the light-emitting material can be Ir(ppy)3. D’Andrade teaches that Ir(ppy)3 is a green emissive material {paragraph [0008]}.
Sanderson provides evidence that the energy gap S1-T1 of Ir(ppy)3 is 200 meV {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Yokoyama by using the light emission layer of D’Andrade where the Ir(ppy)3 dopant is used as the green light emitting dopant, based on the teaching of D’Andrade. The motivation for doing so would have been to provide a white light emitting device having high efficiency and good lifetime, as taught by D’Andrade.
In the resultant device one of the blue or red phosphorescent dopants can be equated with the instant first emissive dopant, and the Ir(ppy)3 of Yokoyama can be equated with the instant second emissive dopant.

Claim(s) 43 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”) as applied to claim 1 above, and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
Regarding claims 43 and 20: Yokoyama teaches all of the features with respect to claims 1 and 11, as outlined above. 
Yokoyama does not teach that the first emissive dopant in the emissive layer is an acceptor and the emissive region further comprises a phosphorescent dopant that function as a sensitizer.
As outlined above, Yokoyama teaches that the light emissive dopant can be Ir(ppy)3.
So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material (TADF) as an acceptor and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that the TADF material preferably has an energy gap between the S1 and T1 states of less than 100 meV {paragraph [0040]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% exciton utilization {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Yokoyama as described above such that the emissive region comprised the phosphorescent dopant as a sensitizer and additionally comprised a thermally activated delayed fluorescence material having an energy gap between the S1 and T1 states of less than 100 meV as an emissive dopant and acceptor, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100% exciton utilization, as taught by So.

Claim(s) 47 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”) in view of Park et al. (US 2003/0042848 A1) (hereafter “Park”).
Regarding claim 47: Yokoyama discloses the compound shown below, which has the structure of general formula (1) of Yokoyama {(paragraph [0037]: The disclosure of Yokoyama is directed toward an organic light-emitting device comprising a compound having the structure of general formula (1) of Yokoyama.), (paragraph [0067]: The compounds having the structure of general formula (1) are exemplified by Compounds 4 to 52 on pp. 6-25.), (p. 16, Compound 25, shown below)}.
[AltContent: textbox (Yokoyama’s Compound 25)]
    PNG
    media_image2.png
    474
    919
    media_image2.png
    Greyscale


Yokoyama does not disclose a specific device comprising the compound shown above.
However, Yokoyama teaches that the compounds having the structure of general formula (1) of Yokoyama are useful as the material of an electron blocking layer of an organic light-emitting device {abstract, paragraphs [0033]-[0037], [0056]-[0058], and [0061]}.
Yokoyama additionally discloses an organic light-emitting device having the structure of an anode, a hole injection layer, a hole transport layer, an electron blocking layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate {paragraph [0073]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yokoyama shown above such that it was used as the material of the electron blocking layer of the organic light-emitting device of Yokoyama described above, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The hole-transport layer would necessarily comprise a hole transporting material that can be equated with the instant first hole transporting material.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a phosphorescent light-emitting dopant.
However, Yokoyama teaches that the light-emitting material can be a phosphorescent light-emitting dopant in a host material {paragraphs [0079]-[0080]}. 
Yokoyama teaches that phosphorescent light-emitting materials have high efficiency {paragraphs [0010]-[0011]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Yokoyama as described above by using a phosphorescent material as the light-emitting material of the light-emitting layer as a dopant in a host, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Ir(ppy)3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. In the instant case one of ordinary skill would have been motivated to select a light-emitting material known to have high efficiency.
Yokoyama does not teach that the device comprises a first pixel and a second pixel.
Park teaches an organic electroluminescent display device comprising a first sub-pixel area, a second sub-pixel area, and a third sub-pixel area, as shown below {Fig. 4 as described in paragraphs [0034]-[0037]}.

    PNG
    media_image3.png
    676
    1470
    media_image3.png
    Greyscale

Where the regions labeled as “Rp”, “Gp”, and “Bp” in the organic electroluminescent display device of Park, as shown above, are being equated with the instant red light-emitting diode, green light-emitting diode, and blue light-emitting diode, respectively.
Each sub-pixel region comprises a substrate (element 100), a first electrodes (element 112), an organic layer (element 120), and a second electrode (element 124). 
Park teaches that for a display device, a plurality of pixel regions are deposited on a large area substrate {paragraph [0007]}, and that the disclosure teaches providing a full color organic electroluminescent display {paragraphs [0012]-[0016]}.
Park teaches that the display devices of Park have low power consumption {paragraphs [0015]-[0016]}.
At the time the invention was effectively filed it would have been obvious to have further modified the organic light-emitting diode taught by Begley as modified by Watanabe to be used to produce a full color display device using the sub-pixel region structure of Park, based on the teaching of Park. The modification would have been a combination of prior art elements (the organic layer structure of Begley and the pixel region structure of Park) according to known methods (the production of the organic stack of Begley and the production of the display device of Park) to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to produce a full color organic electroluminescent display device that has low power consumption as taught by Park.
The resultant device would comprise three pixel regions (each of which are being equated with organic light-emitting diodes) comprising the layer stack of Yokoyama described above, each layer stack having a light-emitting layer comprising a different phosphorescent light-emitting dopant emitting red, green, or blue.

Claim(s) 1-3, 5-6, 8-11, 13, 16, 20-23, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”) in view of Lin et al. (US 2014/0145149 A1) (hereafter “Lin”) and  Nakagawa et al. (Chemical Communications, 17 April 2012, vol. 48, pp. 9580-9582) (hereafter “Nakagawa”).
Regarding claims 1-3, 5-6, 8-9, 11, 13, 16, 20-23, and 38: Yokoyama discloses the compound shown below, which has the structure of general formula (1) of Yokoyama {(paragraph [0037]: The disclosure of Yokoyama is directed toward an organic light-emitting device comprising a compound having the structure of general formula (1) of Yokoyama.), (paragraph [0067]: The compounds having the structure of general formula (1) are exemplified by Compounds 4 to 52 on pp. 6-25.), (p. 16, Compound 25, shown below)}.
[AltContent: textbox (Yokoyama’s Compound 25)]
    PNG
    media_image2.png
    474
    919
    media_image2.png
    Greyscale


Yokoyama does not disclose a specific device comprising the compound shown above.
However, Yokoyama teaches that the compounds having the structure of general formula (1) of Yokoyama are useful as the material of an electron blocking layer of an organic light-emitting device {abstract, paragraphs [0033]-[0037], [0056]-[0058], and [0061]}.
Yokoyama additionally discloses an organic light-emitting device having the structure of an anode, a hole injection layer, a hole transport layer, an electron blocking layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate {paragraph [0073]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yokoyama shown above such that it was used as the material of the electron blocking layer of the organic light-emitting device of Yokoyama described above, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The hole-transport layer would necessarily comprise a hole transporting material that can be equated with the instant first hole transporting material.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a light-emitting dopant comprising at least one donor group and at least one acceptor group.
However, Yokoyama teaches that the light-emitting material can be a fluorescent light emitting dopant in a host material {paragraph [0079]: The light emitting layer can be composed of a host and a dopant and numerous fluorescent light-emitting dopants are listed.}. 
Lin teaches compounds for use as delayed fluorescent light-emitting materials in organic light emitting devices {abstract, paragraph [0025]-[0030], and [0063]-[0069]}.
The compounds of the disclosure of Lin have the structure of Formula I of Lin {paragraphs [0015] and [0063]}. These compounds are exemplified by the compound shown below {paragraph [0077]: The compounds having the structure of Formula I are exemplified by the compounds on pp. 37-44.), (p. 37, Compound 22), (Table 2: Shows the calculated electronic properties of compounds of Formula I; p. 168, Compound 22.)}.

    PNG
    media_image4.png
    543
    563
    media_image4.png
    Greyscale

Lin teaches that TADF materials have higher efficiency than conventional fluorescent materials and that the compounds of Lin have high photoluminescent quantum yields {paragraphs [0066]-[0069]}.
Lin teaches that the compounds of Lin have both donor and acceptor structures substituted at different positions on the compounds {paragraph [0069]}.
Nakagawa teaches organic compounds that are donor-acceptor type materials that are TADF materials {(p. 9580, 2nd col., 2nd paragraph; Thermally activated delayed fluorescence is E-type delayed fluorescence.), (p. 9580, 2nd col., 2nd paragraph; The spirobifluorene derivative has both donor and acceptor units.)}. Nakagawa teaches that TADF materials can be used to create highly efficient OLEDs through the upconversion of a triplet exciton into a singlet state, enabling utilization of both singlet and triplet excitons {p. 9580, 1st col., 2nd paragraph}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Yokoyama as described above by using the thermally activated delayed fluorescence (TADF) emitter taught by Lin shown above as the light-emitting dopant, based on the teachings of Lin. The motivation for doing so would have been to use a TADF emitting dopant that has higher efficiency than conventional fluorescent light-emitting materials and that are known to have high photoluminescent quantum yields, as taught by Yokoyama. Additionally, the motivation for doing so would have been to use a delayed fluorescence emitting dopant that can utilize both singlet and triplet excitons and has a small energy gap between the lowest excited singlet state and the lowest excited triplet state, allowing for efficient thermally activated delayed fluorescence and thus efficient emissions, as taught by Nakagawa.
The light-emitting dopant of Lin can be equated with the instant first emissive dopant.
The light-emitting dopant of Lin has an energy gap between the S1 energy level and the T1 energy level of 10 meV {Table 2}.

Regarding claim 10: Yokoyama teaches all of the features with respect to claim 1, as outlined above. As described above the OLED of Yokoyama comprises a hole injecting layer in addition to a hole transport layer and the electron blocking layer comprising the compound of Yokoyama described above. The hole injecting layer must comprise a material, and that material can be equated with the instant first hole injecting material.

Claim(s) 1-3, 5-6, 8-11, 13, 16, 20-21, 23-24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0273767 A1) (hereafter “Yokoyama”) in view of Gao et al. (“Realizing performance improvement of blue thermally activated delayed fluorescence molecule DABNA by introducing substituents on the para-position of boron atom”, vol. 701 (2018) pp. 98-102.) (hereinafter “Gao”).
Regarding claims 1-3, 5-6, 8-9, 11, 13, 16, 20-21, 23-24, and 38: Yokoyama discloses the compound shown below, which has the structure of general formula (1) of Yokoyama {(paragraph [0037]: The disclosure of Yokoyama is directed toward an organic light-emitting device comprising a compound having the structure of general formula (1) of Yokoyama.), (paragraph [0067]: The compounds having the structure of general formula (1) are exemplified by Compounds 4 to 52 on pp. 6-25.), (p. 16, Compound 25, shown below)}.
[AltContent: textbox (Yokoyama’s Compound 25)]
    PNG
    media_image2.png
    474
    919
    media_image2.png
    Greyscale


Yokoyama does not disclose a specific device comprising the compound shown above.
However, Yokoyama teaches that the compounds having the structure of general formula (1) of Yokoyama are useful as the material of an electron blocking layer of an organic light-emitting device {abstract, paragraphs [0033]-[0037], [0056]-[0058], and [0061]}.
Yokoyama additionally discloses an organic light-emitting device having the structure of an anode, a hole injection layer, a hole transport layer, an electron blocking layer, a light emitting layer, a hole blocking layer, an electron transport layer, and a cathode successively formed on a substrate {paragraph [0073]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yokoyama shown above such that it was used as the material of the electron blocking layer of the organic light-emitting device of Yokoyama described above, based on the teaching of Yokoyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The hole-transport layer would necessarily comprise a hole transporting material that can be equated with the instant first hole transporting material.
Yokoyama does not exemplify a specific device comprising the compound of Yokoyama described above and having a light-emitting dopant comprising at least one donor group and at least one acceptor group.
However, Yokoyama teaches that the light-emitting material can be a fluorescent light emitting dopant in a host material {paragraph [0079]: The light emitting layer can be composed of a host and a dopant and numerous fluorescent light-emitting dopants are listed.}. 
Gao teaches compounds for use as delayed fluorescent light-emitting materials in organic light emitting devices {abstract; p. 98 1st col., 1st paragraph through 2nd col., 2nd paragraph}.
The compounds are exemplified by the compound shown below {(p. 98, 2nd col., 2nd paragraph and Fig. 1: Compound 3)}.

    PNG
    media_image5.png
    750
    500
    media_image5.png
    Greyscale

Gao teaches that TADF materials can be used to create highly efficient OLEDs through the utilization of both singlet and triplet excitons {p. 98, 1st col., 1st and 2nd paragraphs}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Yokoyama as described above by using the thermally activated delayed fluorescence (TADF) emitter taught by Gao shown above as the light-emitting dopant, based on the teachings of Gao. The motivation for doing so would have been to use a delayed fluorescence emitting dopant that can utilize both singlet and triplet excitons providing efficient emissions, as taught by Gao.
The light-emitting dopant of Gao can be equated with the instant first emissive dopant.
The light-emitting dopant of Lin has an energy gap between the S1 energy level and the T1 energy level of 127 meV {Table 4}.

Regarding claim 10: Yokoyama teaches all of the features with respect to claim 1, as outlined above. As described above the OLED of Yokoyama comprises a hole injecting layer in addition to a hole transport layer and the electron blocking layer comprising the compound of Yokoyama described above. The hole injecting layer must comprise a material, and that material can be equated with the instant first hole injecting material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786